Paterson, J.
(dissenting.) This judgment, in my opinion, should be reversed, for the reason, first, because the land was conveyed under a contract fora special purpose, authorized by an act of the legislature and that act incorporated in the deed ; and second, because no law could have intended that lands owned and used for any purpose by one municipality, within the territory of another, should be exempt from taxation. Under the circumstances of this case, such a statutory construction will impair and destroy what I must regard as a solemn right of contract between the parties, sanctioned by state legislation. With the guaranty of that high authority no judicial decree should interfere unless the grantees be required to reconvey the property and place that in the same situation in which it stood before the deed was passed. I am very clear that any other result must work great injustice to the township of North Brunswick, and therefore cannot affirm the judgment below.
For affirmance—The Chancellor, Chief Justice, Depue, Magie, Parker, Reed, Scudder, Van Syokel,. Clement, Cole, Whitaker. 12.
For reversal—Paterson. 1.